Miscellaneous Communication PTO-90C
The Examiner required an election of species in the 06/18/2021 Office Action amongst claims 1-18, 21-27, and 35, because the claims are drawn to genuses of pharmaceutical compositions containing patentably distinct species drawn with distinct ingredients as polymeric matrices, adrenergic receptor interacters, permeation enhancers, and stabilizers. 
Each of claims 1-18, 21-27, and 35 includes an adrenergic receptor interacter, which represents a genus of compounds capable of interacting with adrenergic receptors. However, when asked to select a species, the Applicant chose "the species of adrenergic receptor interacters," which does not represent a species of any kind, not even a specific species of adrenergic receptor interacters (e.g., chavicol represents a species of the genus adrenergic receptor interacters). Note, the election of species requirement requests that the Applicant elect a single species of the claimed invention or grouping of patentably indistinct species. An example of a species can be found in Formulation A (spec., p. 65), however, the species of Formulation A does not contain a benzodiazepine and does not represent a species of present claims 1-18, 21-27, and 35 and instead serves as an example of a species that would serve as a suitable election if it included a benzodiazepine rather than epinephrine as the pharmaceutically active component. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/MICHAEL BARKER/            Primary Examiner, Art Unit 1655